Citation Nr: 0821287	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-16 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 10 percent 
for psoriasis vulgaris.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1988 to July 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 and March 2007 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Newark, New Jersey.  The Board 
remanded this case back to the RO for additional development 
in September 2007.

The issues of an initial rating in excess of 50 percent for 
PTSD and for a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The objective medical evidence demonstrates that the 
veteran's psoriasis vulgaris is manifested by erythematous 
scaling skin lesions that affect 15 percent of his body 
surface area, of which only 2 to 3 percent of his exposed 
body surface area is affected.  Those psoriasis patches that 
appear on the veteran's scalp are not clinically determined 
to be productive of any disfigurement.  The psoriasis was 
treated with use of topical medications over the past 12-
month period.




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for psoriasis vulgaris are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.118, Diagnostic Code (DC) 
7816 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled.  
The veteran's claim for service connection for psoriasis 
vulgaris was received in May 2003.  In this case, the veteran 
was notified of the provisions of the VCAA concerning the 
evidence required to show service connection for psoriasis in 
correspondence dated in May 2003.  Thereafter, the veteran 
was granted service connection for psoriasis vulgaris, and 
awarded an initial 10 percent rating.  The veteran has 
appealed this initial rating.  In a September 2007 letter, 
the AMC/RO  notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claim, and identified the veteran's duties in obtaining 
information and evidence to substantiate his claim.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in March 2008.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006).

While the notice letter issued in September 2007 provided 
full notice only after the initial decision, any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the claimant 
was not provided full notice prior to the first adjudication 
of the claim, the content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), and, after the notice was provided, the claim at 
issue was readjudicated.

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in a March 
2006 letter.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  All 
relevant VA treatment records pertaining to his skin disorder 
have been obtained and associated with his claims file.  He 
also has been provided with contemporaneous VA medical 
examinations to assess the current state of his skin 
disability.  Furthermore, he has not identified any 
additional, relevant evidence that has not otherwise been 
requested or obtained.  The veteran has been notified of the 
evidence and information necessary to substantiate his claim, 
and he has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim. 


Increased Rating
Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2007).  

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006).

781
6
Psoriasis.
 
More than 40 percent of the entire body or more than 
40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids 
or other immunosuppressive drugs required during the 
past 12-month period 
6
0
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration 
of six weeks or more, but not constantly, during the 
past 12-month period 
3
0 
 
At least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period 
1
0
 
Less than 5 percent of the entire body or exposed 
areas affected, and; no more than topical therapy 
required during the past 12-month period 
0
 
Or rate as disfigurement of the head, face, or neck 
(DC 7800), scars (DC's 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability. 
 
38 C.F.R. § 4.118, Diagnostic Code 7816 (2007)

Factual Background and Analysis

A rating action in March 2007 awarded the veteran service 
connection for psoriasis effective 5 12, 2003, and assigned a 
10 percent rating.  The veteran timely appeal the assigned 
rating.

The clinical evidence pertinent to the claim shows that in 
May 2003, the veteran was seen for a new dermatology 
consultation at a VA facility for his psoriasis vulgaris 
manifested by multiple scattered scaled skin lesions on the 
knees, elbows, scalp, and trunk.  He had not seen a doctor 
for these lesions in the past 10 years.  His nails had 
changed to a yellowish discoloration as well.  He was 
prescribed Lidex solution, Sebulex shampoo, Dovonex ointment 
and Lidex ointment.  A May 2003 VA outpatient pharmacy record 
showed that the veteran's skin lesions were treated with 
Calcipotriene ointment, Fluocinonide cream, Fluocinonide 
solution, Salicylic shampoo, Calcipotriene topical cream, and 
Fluocinonide cream.

The report of an August 2004 VA orthopedic examination 
indicated that, clinically, the veteran seemed to have 
psoriatic arthritis on his elbows, hands and knees.

The report of a February 2007 VA dermatological examination 
noted that the veteran's skin rash began on the left forearm 
near the wrist area when in service in Panama and was thought 
to be a fungal infection.  The veteran complained that this 
disorder had grown worse in the past 10 years and had spread 
and increased in size.  It was associated with irritation and 
itching.  In the previous 12 months, the veteran was given 
Lidex solution, Lidex ointment, and Dovonex ointment.  He 
applied the ointments topically twice a day and the solution 
topically.  According to the report, there was no systemic 
condition and no lesions on the exposed skin area.  

On examination, the veteran had three circumscribed spots on 
the left forearm near the wrist area which were erythematous 
with silvery scales.  A similar rash was present on bilateral 
elbows, erythematous with silvery scales, and a similar 
lesion was in the front of the knee joint.  A similar 
erythematous, scaly rash was present too on bilateral flanks.  
The overall skin surface affected by these lesions 
represented about 6 percent of the total body area.  The 
examiner diagnosed psoriasis vulgaris and found there was no 
onychomycosis.

A May 2007 VA medical record indicates that the veteran 
believed his skin lesions were not improving and that he had 
difficulty keeping his job as a home health aide due to 
visible lesions.  The veteran was prescribed Calcipotriene 
topical cream for his psoriasis treatment.

June 2007 VA medical records show that the veteran was seen 
for skin lesions and that he felt that his psoriasis was 
spreading.  The lesions had been slightly better, but 
generally were not improving.  He had been on Dovonex for a 
year without improvement.  He reported significant pruritus.  
Scaling was noted at the temporal scalp, behind the ears, on 
the right sideburn, on the abdomen and back, and the knees 
and shins.  The resident dermatologist assessed psoriasis 
vulgaris, plaque-type, and started the veteran on Lidex 
ointment and Carmol and noted he would reintroduce Dovonex 
once the lesions were less inflamed and thinner.

The report of a February 2008 VA general medical examination 
showed that the veteran believed his skin disorder had 
worsened since his February 2007 examination.  He referred to 
infections in the thigh area, bilateral wrists, the lower 
back, the scalp, and behind the ears.  He was taking 
hydrocortisone cream applied topically, Fluocinonide solution 
applied topically, urea cream applied topically, and 
Calcipotriene topical cream.  He also complained of itching 
and irritation as a result of the skin disorder.  

On physical examination, multiple psoriatic skin lesions were 
noted.  Behind the ears, were 1-inch by 1/2-inch areas of 
hyperpigmented, scaly rashes, well-hidden.  In the right 
temporal area of the scalp was another one-to-two inch 
affected area.  The examiner remarked that the overall 
exposed skin surface was about 2 to 3 percent of the total 
body area.  The veteran had minimal scattered skin lesions in 
the thighs and skin lesions present in both knee joint areas.  
Three circumscribed spots on the left forearm near the wrist 
were noted (one measured about 2 inches in length and 1 inch 
in width, and the other two were 1 inch in diameter).  There 
were erythematous and silvery scales on bilateral elbows (3 
inches in length and 2 inches in diameter bilaterally), in 
front of the knee joints (about 2 inches in length and 1 inch 
in diameter), in the lower left back (about 4 inches in 
length and 4 1/2 inches in width), and in the right lower back 
(about 3 inches in length and 2 1/2 inches in width).  The 
overall skin surface was about 15 percent of the total body 
area with the exposed skin surface representing about 1 to 2 
percent of the body area.  

Applying the aforementioned facts of the case to the rating 
schedule, the Board concludes that the clinical evidence 
indicates that the veteran's service-connected psoriasis 
vulgaris has not met the criteria for an evaluation greater 
than 10 percent.  The criteria for the next higher rating of 
30 percent requires that the skin disorder affect 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas, or; psoriasis that requires systemic therapy (i.e., 
oral or injected medications) such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  In the present case, the veteran's psoriasis does 
not affect an area of his body greater than 15 percent on the 
whole, or 2 to 3 percent for his exposed areas.  Although the 
February 2008 VA examination indicates steroidal treatment of 
his skin disorder, the use of hydrocortisone cream was 
applied topically for an unknown length of time along with 
other topically applied medications; this level of topical 
therapy and percentage of total body involvement more closely 
meets the criteria for the current 10 percent rating as the 
disease does not involve oral (systemic) medication, nor is 
it otherwise so extensive that it more closely approximates 
the criteria for a 30 percent rating.  See 38 C.F.R. § 4.7.  
Therefore, the claim for an increased rating in excess of 10 
percent for psoriasis vulgaris must be denied.  Because the 
evidence in this case is not approximately balanced with 
respect to the merits of the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 4.3 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Board observes that there is no evidence of an 
exceptional or unusual disability picture associated with the 
veteran's psoriasis, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Therefore, the Board is not 
required to discuss the possible application of an 
extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006).  See Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

An initial rating in excess of 10 percent for psoriasis 
vulgaris is denied.

REMAND

The Board's review of the claims file reveals that further 
development on the matters of entitlement to an initial 
rating in excess of 50 percent for PTSD and entitlement to a 
TDIU rating is warranted.

In this case, the September 2007 remand instructions, among 
other things, requested that appropriate action be taken to 
obtain outstanding Jersey City Vet Center treatment records.  
A review of the record indicates no action has been taken to 
obtain these records.  In correspondence to the veteran dated 
in September 2007, the AMC made no reference to obtaining 
these records.  In the supplemental statement of the case 
issued in March 2008, the AMC/RO readjudicated the veteran's 
claim for an initial rating in excess of 50 percent for PTSD 
without any reference to these missing records.  

The Court has specifically mandated that a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. 268 (1998).  The 
Court has indicated, moreover, that if the Board proceeds 
with final disposition of an appeal, and the remand orders 
have not been complied with, the Board itself errs in failing 
to ensure compliance.  Id.  Thus, while the Board regrets the 
additional delay in this case, for the reasons discussed 
above, the case must be returned to the AMC/RO to obtain the 
Jersey City Vet Center records.

The RO should also obtain and associate with the claims file 
all outstanding VA and non-VA records.  The claims file 
reflects that the veteran has received medical treatment from 
the VA Medical Center (VAMC) in East Orange, New Jersey as 
well as the Jersey City Vet Center; however, as the claims 
file only includes records from the VAMC dated up to February 
2008, any additional records from that facility should be 
obtained.  In addition, in his May 2003 claim, the veteran 
disclosed that he was seeing Donald L. Sargent, a 
transpersonal psychotherapist, for his PTSD at an office in 
Jersey City, New Jersey.  The Board is unaware whether the 
psychotherapist treated the veteran at the Jersey City Vet 
Center or in a private office.  A review of the claims file 
discloses that the RO did not attempt to obtain these records 
and that the veteran never signed a release for them.  On 
remand, the AMC/RO should attempt to obtain all private and 
VA mental health records associated with treatment of the 
veteran's PTSD.

The veteran's last VA PTSD examination for rating purposes 
was conducted in February 2008.  The Board notes that the 
examiner did not have access to the claims file, that the 
veteran was only able to report minimal symptoms which the 
examiner believed was an under reporting of the veteran's 
existing current symptom clusters, and that the report of 
examination did not directly address the criteria noted in 38 
C.F.R. § 4.130 as the basis for rating a psychiatric 
impairment.  As the AMC/RO is to obtain the veteran's 
treatment records from the Jersey City Vet Center on remand, 
the Board believes that a further examination of the 
veteran's PTSD symptoms is in order.  In Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991), the Court held that 
the duty to assist may include "the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Therefore, in view of the aforementioned 
considerations, after obtaining the missing treatment 
records, the veteran must be afforded a new examination to 
obtain pertinent findings to assess the current severity of 
his PTSD and on whether his PTSD alone precludes employment 
consistent with his education and occupational experience.  
See 38 U.S.C.A. § 5103A(d) (West 2002); Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).

Additionally, the Board finds the claim for a TDIU is 
inextricably intertwined with the claim for an increased 
initial rating in excess of 50 percent for PTSD; therefore, 
it must be remanded with the PTSD claim for additional 
development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).  As the case is being remanded for additional 
development, appropriate action should be taken to ensure 
adequate VCAA notice as to his TDIU claim is provided.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as interpreted by the U. S. Court of 
Appeals for Veterans Claims and the U.S. 
Court of Appeals for the Federal Circuit, 
are fully complied with and satisfied as 
to the veteran's TDIU claim.

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
PTSD disability.  Of particular interest 
are all treatment records from the Jersey 
City Vet Center; all outstanding treatment 
records from Dr. Donald L. Sargent in 
Jersey City, New Jersey; as well as any 
additional mental health treatment records 
for the period from February 2008 to the 
present from the East Orange VA Medical 
Center.  After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims folder 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the requested records have been 
associated with the claims file, the 
veteran is to be scheduled for a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the psychiatrist or psychologist 
conducting the examination for review of 
the case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.

The psychiatric examiner should identify 
what symptoms, if any, the veteran 
currently manifests or has manifested in 
the recent past that are attributable to 
his service-connected PTSD.  The examiner 
must conduct a detailed mental status 
examination.  The examiner is asked, if 
possible, to determine which symptoms are 
attributable to PTSD and which, if any, 
are attributable to nonservice-connected 
psychiatric disorders.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
PTSD consistent with the American 
Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV) and explain the 
significance of the score.  The examiner 
should indicate whether the GAF score 
would change if nonservice-connected 
psychiatric disorders were included in the 
assessment.

The examiner is requested to indicate 
which of the following, (a), (b), or (c) 
best describes the veteran's mental 
impairment from his service-connected 
PTSD:

(a)  Total occupational and social 
impairment, due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal personal 
hygiene); disorientation to time or place; 
memory loss for names of close relatives, 
own occupation, or own name; OR  

(b)  Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; OR

(c)  Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; impairment 
of short-and long-term memory (e.g., 
retention of only highly learned material, 
forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and maintaining 
effective work and social relationships.

The examiner is also requested to offer an 
opinion as to whether it is at least as 
likely as not that the veteran's service-
connected PTSD alone, or in combination 
with his other service-connected 
disabilities, is/are of such severity that 
he is unable to obtain or maintain 
substantially gainful employment, without 
regard to his age or any nonservice-
connected disorders.  A complete rationale 
for any opinion rendered must be included 
in the report.

Adequate reasons and bases should be 
provided to support the opinions provided.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent, must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues of an initial rating in excess 
of 50 percent for PTSD and entitlement to 
a TDIU should be reviewed with 
consideration of all applicable laws and 
regulations and on the basis of all the 
evidence on file.  If any benefit sought 
on appeal remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case (SSOC) 
and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the 


United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


